UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 99-6863



PIERRE A. RENOIR,

                                                Plaintiff - Appellant,

          versus


CORRECTIONAL MEDICAL SERVICES, Red Onion State
Prison,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (MISC-99-49-7)


Submitted:   August 19, 1999                 Decided:   August 26, 1999


Before WIDENER and KING, Circuit Judges, and PHILLIPS, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Pierre A. Renoir, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Pierre A. Renoir sought a temporary restraining order prohib-

iting Defendant from denying him medical treatment and attempting

to harm him in retaliation for filing civil claims against it.   He

now appeals the district court’s denial of a temporary restraining

order and the further denial of preliminary injunctive relief.   To

the extent that Renoir appeals from the court’s denial of a tempo-

rary restraining order, that order is not appealable. See Virginia

v. Tenneco, Inc., 538 F.2d 1026, 1029-30 (4th Cir. 1976).    We have

reviewed the record and the district court’s opinion denying

preliminary injunctive relief and find no abuse of discretion. See

Direx Israel, Ltd. v. Breakthrough Medical Corp., 952 F.2d 802,

812-13 (4th Cir. 1991). Accordingly, we affirm on the reasoning of

the district court.   See Renoir v. Correctional Medical Services,

No. MISC-99-49-7 (W.D. Va. June 9, 1999). We further deny Renoir’s

motion to consolidate this appeal with Appeals No. 99-6698, 99-

6596, 99-6722.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                            AFFIRMED




                                 2